                                         27 Filed 11/16/20
          Case 1:19-cr-00316-VM Document 28       11/13/20 Page 1 of 1




                                                     November 13, 2020

BY ECF
Judge Victor Marrero
United States District Court
500 Pearl Street
New York, NY 10007

       Re:     United States v. Brian Johnson
               19 CR 316 (VM)

Honorable Judge Marrero:

        I write on behalf of Brian Johnson to respectfully request that the Court authorize Mr.
Johnson to attend his family’s Thanksgiving celebration, to be held at the home of Mr.
Johnson’s sister in Greensboro, North Carolina, a tripe expected to take approximately three
days. I have discussed this request with Assistant United States Attorney Jacob Fiddelman,
who, on behalf of the Government, does not object. I have also discussed this request with
United States Probation Officer Michael Imrek. The Probation Department does not take a
position on travel requests, but Officer Imrek confirms that Mr. Johnson is compliant with the
terms of his Supervised Release.

        Should the Court grant this request, Mr. Johnson would provide the specific addresses
and contact information of the family members with whom he will stay while in North Carolina,
as well as the dates and routes of travel, to United States Probation Officer Imrek.

       Thank you for considering this request.
                                                     Respectfully submitted,
                                                      /s/ Christopher Flood
                                                     Christopher Flood
                                                     Assistant Federal Defender
                                                     Federal Defenders of New York
                                                     52 Duane Street, 10th Floor
                                                     New York, NY 10007
                                                     212-417-8734

Cc:    AUSA Jacob Fiddleman
